DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, 32, 34, 36, 39, 41-43, 45, and 47-48, drawn to a method of selectively reducing the number of circulating regulatory T cells (Tregs) in a subject. 
Group II, claims 51, 53, 55, 58, 60-62, 64, 67, and 97 drawn to a method of upregulating an immune response in a subject by administering to the subject a combination of an inhibitor/blocker of both CDK4 and/or CDK6, and an immunotherapy.

This application contains claims directed to more than one category of species of the generic invention. These species within the different categories are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The categories of species are as follows: 
A) Inhibitors or blockers: a small molecule CDK4 antagonist, a blocking intrabody or antibody that binds CDK4, a non-activating form of CDK4, a soluble form
of an CDK4 natural binding partner, a CDK4 fusion protein, an RNA interfering agent, an antisense nucleotide, a small molecule CDK6 antagonist, a blocking intrabody or antibody that recognizes CDK6, a non-activating form of CDK6, a soluble form of a CDK6 natural binding partner, a CDK6 fusion protein, a peptide, a peptidomimetic or an aptamer.
B) additional agents or therapies: immune checkpoint inhibitor therapy, a sensitized antigen presenting cell, an oncolytic virus, an expression vector comprising an anticancer gene, an inhibitor of a cancer antigen or a disease antigen, a vaccine, chemotherapy, radiation, epigenetic modifiers, and targeted therapy.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions lack unity of invention because even though the inventions of these groups require the technical feature of administering CDK4 and/or CDK6, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Freeman et al (U.S. Pub. No. 20160108123).  
The reference teaches a method of upregulating an immune response in a subject in need thereof (abstract - "Antibody molecules that specifically bind to PD-L 1 are disclosed. Combination therapies comprising the anti-PD-L 1 antibody molecules are also disclosed. The anti-PD-L 1 antibody molecules can be used to treat, prevent and/or diagnose cancerous or infectious conditions and disorders"; para [0126] - "The anti-PD-L 1 antibody molecules disclosed herein can inhibit, reduce or neutralize one or more activities of PD -L 1, resulting in blockade or reduction of an immune checkpoint...Thus, such antibody molecules can be used to treat or prevent disorders where enhancing an immune response in a subject is desired"), comprising administering to the subject a combination of a therapeutically effective amount of at least one agent that selectively inhibits or blocks the expression or activity of both CDK4 .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647